Honorable Donald L. Manford State Senator, 8th District Room 334, State Capitol Jefferson City, Missouri 65101
Dear Senator Manford:
This letter opinion is in answer to your recent opinion request which reads as follows:
         "Is stop payment action on a check for products or services a crime under Missouri law?"
In answer to paragraph No. 4 of the opinion request form calling for a complete statement of all the facts giving rise to the question, you state:
         "Attorney renders service for a client. Client executes check for services. Client then leaves town. Client stops payment on check at Bank.
"Is this a crime under Missouri Law?"
We have examined the statutes of Missouri and find no provision making stop payment of a check a crime under the factual situation set out under paragraph No. 4 of the opinion request form.
This opinion letter is based upon the precise and exact facts set out in the opinion request and does not purport to rule on any other factual situation.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General